Title: To George Washington from Edmund Pendleton, 5 March 1794
From: Pendleton, Edmund
To: Washington, George


          
            Dear Sir
            Virga March 5th 1794.
          
          Unwilling as I am to trouble you with Applications respecting the Appointments to
            Public Offices, I feel it a duty I am inclined to fulfill, to mention my Nephew Mr
            Nathaniel Pendleton, the present Fedral District Judge of Georgia;
            who, having heard that you intended to supply the next Vacancy in the Supreme Court, by
            appointment of a resident of that state, wishes to be considered as a Candidate for that
            Office, and as such to be recommended to your notice. He
            supposes that his only Competitor will be a Mr Houston, the State Chief Justice, before
            whom he thinks he stands in Grade, and modestly wishes to be refer’d to the Professional
            Gentlemen acquainted with both, for information as to Their comparative legal Abilities,
            & mentions amongst others Mr Baldwin, a Member of Congress from the State, as a good
            Judge & has an intimate knowledge of both. Having thus
            mentioned him, I have only to Add that I am far from wishing him Success, unless the
            public good will be at least as well answered by him as another, but in that case shall
            esteem the prefference to him as a Singular favor to Dr Sir, Yr mo. Affe. Obt Servt
          
            Edmd. Pendleton
          
        